DETAILED ACTION
	The following is a response to the amendment filed 11/5/2021 which has been entered.
Response to Amendment
	Claims 1, 3, 4, 7-11, 13-15 and 17-19 are pending in the application.  Claims 2, 5, 6, 12, 16 and 20-24 are cancelled.
	-The objection to the specification has been withdrawn due to applicant amending the abstract accordingly.
	-The claim objection has been withdrawn due to applicant amending claims 8 and 17 accordingly.
	-The 112(a) rejection has been withdrawn due to applicant cancelling claims 5, 12, 16 and 20.
	-The 112(b) rejection has been withdrawn due to applicant cancelling claims 5, 12, 16 and 20 and amending claims 8 and 17 accordingly.
	-The 103 rejections have been withdrawn due to applicant amending claim 1 with limitations not disclosed by the prior art of record used in the rejections.
Allowable Subject Matter
Claims 1, 3, 4, 7-11, 13-15 and 17-19 are allowed.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

-In claim 1, line 23, “the” in the recitation “the top surface” has been changed to “a” as applicant has amended in claims 8 and 17.
-In claim 7, line 23, “the” in the recitation “the top surface” has been changed to “a” as applicant has amended in claims 8 and 17.

The following is an examiner’s statement of reasons for allowance: the prior art of record doesn’t disclose or render obvious a motivation to provide for:
-(as to claim 1) a single use integrated speed reduction assembly having a shaft assembly having a drive shaft and a sun gear with gear teeth in which the gear is attached or integral with the shaft, a housing, one or more internal gears having gear teeth, a planet carrier having a gear with inward facing gear teeth in which one or more gears are non-metal, wherein the assembly mates between the housing and carrier via one or more retaining features on the assembly, the internal gear has a planet gear and gear ring wherein the planet gear has a top and bottom portion having gear teeth, the gear ring having outward facing gear teeth, the carrier inward facing teeth are around an edge of a recess in the top portion and the carrier rotates in the assembly via engagement between the sun gear and top portion, engagement between the bottom portion and gear ring and engagement between the gear ring and inward facing teeth and in combination with the limitations as written in claim 1.
-(as to claim 7) a single use integrated speed reduction assembly having a shaft assembly having a drive shaft and a sun gear with gear teeth in which the gear is  the internal gear has a gear ring having a top and bottom portion with top having inward facing teeth and bottom having outward facing teeth, the carrier has inward facing teeth around an edge of a recess in a top surface of the carrier and the carrier rotates in the assembly via engagement between the sun gear and top portion of gear ring, engagement between the bottom portion of ring and inward facing teeth of carrier and in combination with the limitations as written in claim 7.
(as to claim 8) a single use speed reduction system having a shaft assembly with a drive shaft having a sun gear thereon, a housing having the shaft mated therewith, a planet gear having a top and bottom portion each having gear teeth, a gear ring having teeth, a planet carrier having inward facing teeth around an edge of a recess in a top surface of the carrier and wherein one or more of gears is non-metal and in combination with the limitations as written in claim 8.
-(as to claim 17) a single use speed reduction system having a shaft assembly with a drive shaft having a sun gear thereon, a housing having the shaft mated therewith, the internal gear has a gear ring having a top and bottom portion with top having inward facing teeth and bottom having outward facing teeth, the carrier has inward facing teeth around an edge of a recess in a top surface of the carrier and wherein one or more of gears is non-metal and in combination with the limitations as written in claim 17.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093. The examiner can normally be reached Monday through Friday; 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        December 1, 2021